  Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 1 of 15 PageID# 45
                                                                                       wopaicbunr


                                                                                      m I»Tf)'"
                   IN THE UNITED STATES DISTRICT COURT FOR THEi
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA


                                                     No. l:19-CR-26-TSE
LUIS BONILLA-HERNANDEZ
a/k/a SEBASTIAN,
a/k/a EL COMMANDANTE,

Defendant.
                                      PLEA AGREEMENT


       G.Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;

Maureen C. Cain, Assistant United States Attorney; the defendant, Luis Bonilla-Hemandez; and

the defendant's counsel have entered into an agreement pursuant to Rule 11 ofthe Federal Rules

of Criminal Procedure. The terms ofthe agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to waive indictment and plead guilty to a single count criminal

information charging the defendant with interstate and foreign travel or transportation in aid of

racketeering enterprises, in violation of Title 18, United States Code, Sections 1952(a)(3) and 2.

The maximum penalties for this offense are a maximum term of5 years ofimprisonment, a fine

of$250,000 full restitution, forfeiture of assets as outlined below, special assessment^ pursuant

to 18 U.S.C. §§ 3013 and 3104,and a supervised release term ofa maximiun of3 years. The

defendant understands that this supervised release term is in addition to any prison term the

defendant may receive, and that a violation of a term of supervised release could result in the

defendant being returned to prison for the full term of supervised release.

       2.      Factual Basis for the Plea
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 2 of 15 PageID# 46
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 3 of 15 PageID# 47
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 4 of 15 PageID# 48
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 5 of 15 PageID# 49
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 6 of 15 PageID# 50
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 7 of 15 PageID# 51
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 8 of 15 PageID# 52
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 9 of 15 PageID# 53
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 10 of 15 PageID# 54
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 11 of 15 PageID# 55
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 12 of 15 PageID# 56
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 13 of 15 PageID# 57
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 14 of 15 PageID# 58
Case 1:19-cr-00026-TSE Document 27 Filed 01/18/19 Page 15 of 15 PageID# 59
